El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
La sociedad profesional de abogados de la Torre y Ra-mírez demandó a Da. Rosario Navajas Dávila en cobro de dinero y habiéndose dictado sentencia favorable a la deman-dante fue interpuesta esta apelación en la que la deman-dada alega como primer motivo de error el haber desesti-mado la corte inferior la excepción previa aducida contra la demanda por no exponer hechos determinantes de causa de acción.
La demanda alega snbstancialmente que la demandada por conducto de su apoderado general Dn. Baltazar Saldaña encomendó a la demandante su representación en todos los asuntos que motivó la administración judicial de los bienes de Da. Rosario Dávila viuda de Navajas, incoada por Da. Carmen Navajas: que terminada dicha administración y sus incidentes la demandante formuló el 2 de julio de 1923 su cuenta de honorarios a la demandada, en los términos siguientes: “Recibimos de Dn. Baltazar Saldaña como apo-derado de Da. Rosario Navajas Dávila la cantidad de dos mil dólares por honorarios devengados y gastos suplidos en todos los asuntos en que hemos llevado la representación de aquélla, hasta la fecha, tanto en los judiciales con mo-tivo de la administración judicial promovida por Da. Carmen, en el de Don Pedro Hardouing y otros; como en los extrajudiciales, notariales, administrativos, en consultas, conferencias y demás subvenciones. De la Torre y Ramí-rez”: que el 14 de julio fué aceptado dicho recibo de hono-rarios, y a cuenta del mismo abonó la demandada a la de-mandante la cantidad de mil dólares y ofreció pagar los otros mil dólares el día último del siguiente mes de agosto del citado año 1923: y que desde entonces la demandante *444ha requerido repetidas veces a la demandada, por sí y por medio de su apoderado Sr. Saldaña para que le satisficiera los mil dólares resto de la expresada cuenta sin que los haya pagado. Por esas alegaciones pidió la demandante a la corte que condenara a la demandada a pagarle la cantidad de mil dólares más sus intereses legales desde el 14 de julio de 1923 y las costas.
Según esas alegaciones, la teoría de la demanda es que prestados servicios por la demandante a la demandada y habiendo ésta pagado una parte de la cantidad consignada por ellos en el recibo y habiendo ofrecido la demandada pagar el resto de ella- en agosto de 1923 se exige el cumplimiento de la obligación aceptada por la demandada de pagar dicho resto de un mil dólares. Por esto aunque en el recibo se mencionan los servicios prestados no era necesaria una especificación detallada de todos y cada uno de los servicios, como alega la apelante, porque no se trata por esta demanda de cobrar el valor razonable de los servicios prestados sino el saldo de la cuenta que fué pasada a la demandada, que ésta ofreció pagar en agosto de 1923 y que no ha satisfecho.
También alega la apelante que la demanda es insuficiente porque si bien alega que se formuló la cuenta de honorarios a la demandada no dice que esa cuenta le fuera entregada, y porque aunque expresa que el recibo fué aceptado no se dice por quién se hizo esa aceptación. Aunque esto es así, sin embargo como la demanda expone que la demandada hizo un abono a cuenta de dicho recibo y que ofreció pagar el resto, dando una interpretación liberal a la demanda podemos llegar a la conclusión de que puesto que pagó una parte y ofreció satisfacer el resto esto fué así porque el recibo le fué presentado y porque ella lo aceptó.
También la apelante encuentra insuficiente la demanda porque no alega que el apoderado aceptara por escrito o en documento auténtico la obligación de pagar, siendo así que el artículo 1247 inciso sexto del Código Ci*445vil requiere documento privado para los contratos cuya cuantía exceda de 300 dólares y documento auténtico para los celebrados por apoderado, pero el artículo citado no tiene aplicación al presente caso porque aunque no consta por escrito la obligación de la demandada de pagar los mil dólares que se le reclaman, es eficaz por no afectar a terceros (Mas v. Llona 31 D.P.R. 33): y porque la demanda no alega que el apoderado aceptara obligación alguna en nombre de su mandante sino que fué la misma Da. Rosario Navajas la que ofreció pagar el resto de la cuenta a que se refiere el recibo que inserta la demanda; por cuya ra-' zón tampoco era necesario que en la demanda se expusie-ran las facultades que el apoderado tenía para obligar a su poderdante, extremo que se alega por la apelante como insuficiencia de la demanda. Como consecuencia de lo ex-puesto no lia cometido la corte inferior el primer motivo de error aducido en este recurso.
El segundo y el tercero hacen referencia a la prueba alegándose ser errónea la conclusión de la corte inferior al resolver que como remuneración por los servicios profesionales prestados fué convenido entre las partes que la demandada pagaría a la demandante $2,000, y al resolver que a cuenta de ellos la demandada abonó $1,000 y ofreció pa-gar el resto sin que lo haya hecho.
La evidencia fué contradictoria pues mientras la de la demandante tendió a probar que cuando fueron pagados los mil pesos la demandada ofreció pagar los otros mil, la de la demandada trató de demostrar que solo aceptó pa-gar y pagó mil dólares por los servicios de la demandante y que no ofreció pagar los otros mil dólares. La corte inferior decidió ese conflicto de la evidencia a favor de la de- ■ mandante y no encontramos motivos para alterar su reso-lución.
La corte inferior condenó a pagar los intereses legales de un mil dólares desde el 14 de julio en 1923 y esto se alega ser erróneo en el cuarto motivo del recurso.
*446No creemos erróneo ese pronunciamiento de la senten-cia porque de la prueba aparece que desde la fecha expre-sada la demandada fue requerida extrajudicialmente para el pago de la cuenta de sus abogados, por lo que desde entonces incurrió en mora, según el artículo, 1067 del Có-digo Civil, y en la obligación impuesta por el artículo 1075 del mismo texto de pagar intereses legales.
Réstanos el último error alegado por la condena de pagar costas, pero también encontramos justificada a la corte apelada en esa declaración porque se ha demostrado que la demandada se negó temerariamente a pagar la cantidad que se le ha reclamado en este pleito.

La sentencia apelada debe ser confirmada.